Case 1:18-cv-09174-.]GK Document 2 Filed 10/05/18 Page 1 of 1

AO 440 (Rcv. ()6/12) Summons in a Civil Action

 

UNITED STATES DisTRICT CoURT

for the
Southern District of New York

FRANC|SCO VlLLAR,
on behalf of himself,
FLSA Col|ective Plaintiffs and the Class

 

[’/ai)il{[/{s)

v. Civil Action No.

AHRC HOl\/lE CARE SERV|CES, lNC. and
NYSARC, lNC.

 

\/\/\/\/\./\./\/\/\./\/\./\./

Defendanl(s)
SUlVIMONS IN A CIVIL ACTI()N

TOI (Defena'am'.s' name and address) AHRC HOl\/lE CARE SER\/lCES, lNC.
c/o Gerald F. l\/|aurer
200 Park Avenue South
NeW Yorl<, NeW York 10003

A lawsuit has been filed against you.

Within Zl days after service of this summons on you (1iot counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint ora motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

C.K. LEE, Esq.

LEE LlTlGATlON GROUP, PLLC
30 East 39th Street, Second Floor
NeW York, NY 10016

Tel: 212-465-1188

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF CO URT

Date:

 

Sig)mture of C` le)‘/\' 0)' Depu!y C/e)‘/\'

